Citation Nr: 1634165	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling for the rating period prior to May 12, 2015.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU), for the rating period prior to May 12, 2015.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2013 and August 2014, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in March 2016.  

The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for an increased rating of the service-connected PTSD for the rating period prior to May 12, 2015 is requested.

2.  On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim of entitlement to TDIU for the rating period prior to May 12, 2015 is requested.

3.  On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for service connection of a right shoulder disorder is requested.

4.  On August 17, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for service connection of a neck disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased rating of the service-connected PTSD for the rating period prior to May 12, 2015, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim for an increased rating of the claim of entitlement to TDIU for the rating period prior to May 12, 2015, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the claim for service connection of a right shoulder disorder, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the claim for service connection of a neck disorder, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in a statement received on August 17, 2016, has withdrawn the appeal of the claim of entitlement to an increased rating of the service-connected PTSD for the rating period prior to May 12, 2015 and entitlement to TDIU for the rating period prior to May 12, 2015, as well as the claims for service connection of a right shoulder disorder and a neck disorder.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and these claims are dismissed.


ORDER

The appeal of the claim for an increased rating of the service-connected PTSD for the rating period prior to May 12, 2015 is dismissed.

The appeal of the claim of entitlement to TDIU for the rating period prior to May 12, 2015 is dismissed.

The appeal of the claim for service connection of a right shoulder disorder is dismissed.


The appeal of the claim for service connection of a neck disorder is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


